





THIRD AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

AND

AGREEMENT AND PLAN OF STOCK EXCHANGE







THIS THIRD AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT by and between AllCom
and Genie Gateway, on the one hand, and WWA Group, Inc., on the other hand, and
the AGREEMENT AND PLAN OF STOCK EXCHANGE by and between AllCom, on the one hand,
and WWA Group, Inc., on the other hand (collectively "the Agreements"), is made
this second day of April, 2015, to replace and supersede the previously agreed
to first and second Amendments.







RECITALS:




WHEREAS, pursuant to the Agreements, the closing of all transactions
contemplated therein was to be on or before March 16, 2015, which was
subsequently amended and moved to April 17, 2015;




WHEREAS, the parties to the Agreements have agreed to close the transactions
contemplated by the Agreements in advance of having WWA Group, Inc. (“WWAG”)
undergo certain corporate changes, primarily a name change and reverse stock
split (the “Corporate Changes”), rather than have WWA Group, Inc. complete the
Corporate Changes in advance of the closing of the transaction, as originally
contemplated by the Agreements; and  




WHEREAS, the parties to the Agreement have agreed, upon the following terms and
conditions, to amend the Agreements as set forth herein.




NOW, THEREFORE, IT IS AGREED AS FOLLOWS:




1.

Closing Date.

 

 

The Closing Date shall be extended to April 17, 2015.




2.

Corporate Changes.

 

 

The Closing of the transactions contemplated by the Agreements will now occur as
soon as possible and before the effectiveness of the proposed Corporate Changes,
rather than having the Corporate Changes go effective prior to the Closing as
originally contemplated by the Agreements.   In consideration of Allcom allowing
the Closing to occur prior to the effectiveness of the Corporate Changes and in
exchange for Allcom now having to fund the Corporate Changes and take on the
risk that the Corporate Changes may not be approved, WWAG agrees to issue Allcom
125,798,890 shares of its common stock at the Closing in addition to the WWAG
securities already to be issued to Allcom at the Closing for Allcom’s shares in
Genie Gateway.




 




3.

Article 2 of the previously executed, AGREEMENT AND PLAN OF STOCK EXCHANGE, by
and among AllCom And WWA Group, Inc., Dated as of January 30, 2015, will be
replaced and superseded, with the new Article 2 as described below.

ARTICLE 1

ARTICLE 2
EFFECT OF THE EXCHANGE ON THE CAPITAL STOCK OF WWAG

ARTICLE 3

ARTICLE 4

ARTICLE 5

ARTICLE 6

ARTICLE 7 AND GATEWAY

7.1




  

At the Effective Time, by virtue of the Exchange and without any action on the
part of AllCom, Gateway or WWAG or any holder of capital stock of AllCom,
Gateway or WWAG:




(a)

Capital Stock of Gateway.  Each issued and outstanding share of capital stock of
Gateway shall and without any action on the part of any holder thereof, be
transferred by AllCom to WWAG in exchange for of the following: (i) 125,798,890
newly issued shares of WWAG’s common stock, (ii) 5,000,000 shares WWAG’s newly
created “Series B” Preferred Stock, and (iii) 10,000,000 shares WWAG’s newly
created “Series C” Preferred Stock.  The combination of such newly issued common
stock and Preferred Stock shares shall thereafter constitute approximately
ninety-seven percent (97%) of all of the issued and outstanding capital stock of
WWAG.




(b)

Conversion of WWAG Stock. Subject to other provisions of this Article 2:




(i)

WWAG represents that, after the issuance of the shares of WWAG common stock to
Allcom set forth in Article 2(a), it will have 500,000,000 Common Shares and
2,000,000 Series “A” Preferred Shares issued and outstanding at the Closing
(individually a “Share” and collectively the “Shares”). WWAG further agrees that
prior to the Closing it will take the necessary steps to create and deliver to
AllCom, at the Closing, two new classes of Preferred Stock with the rights and
preferences agreed upon by the parties prior to Closing, including, 5,000,000
shares, Series “B” Preferred shares that automatically convert into 16,666,666
newly issued shares of WWAG common stock (after giving effect to the one
hundred-to-one reverse stock split) immediately upon the effectiveness of the
reverse stock split , and 10,000,000 shares of Series “C” Preferred shares,
which are convertible at AllCom’s option, into  144,994,200 of newly issued WWAG
Common Shares, (after giving effect to the one hundred-to-one reverse stock
split), which will represent eighty-seven percent (87%) ownership of WWAG, (the
“Merger Consideration”).




(ii)

At the Effective Time, theholders of the currently issued WWAG Series “A”
Preferred shares will transfer their 2,000,000 WWAG Series “A” Preferred Shares
to AllCom, in return for 108,000 post-split shares of WWAG Common Shares as
described above in Section (b)(i) which will be delivered by WWAG immediately
after (the one hundred-to-one reverse stock split) takes place.  The Series “A”
Preferred Shares transferred to Allcom at the Closing will be cancelled by
Allcom upon the effectiveness of the reverse stock split.




(c)

If any portion of the Merger Consideration is to be issued to a Person other
than the registered holder of the Shares represented by the certificates
surrendered in exchange therefor, it shall be a condition to such issuance that
the certificates so surrendered shall be properly endorsed or otherwise be in
proper form for transfer and that the Person requesting such issuance shall pay
any and all transfer or other taxes required as a result of such issuance to a
Person other than the registered holder of such Shares or establish to the
satisfaction of WWAG that such tax has been paid or is not payable.

Notwithstanding anything to the contrary in this Section 2.2, AllCom shall not
be liable to any holder of Shares for any amount paid to a public official
pursuant to and in accordance with the requirements of applicable abandoned
property, escheat or similar Laws.

4.

Further Consideration To WWAG.

 

 

After the Closing, AllCom will continue with its efforts to raise additional
capital and agrees that from the first One Million Dollars ($1,000,000) of
proceeds received from the Securities Purchase Agreement, deliver to WWAG the
sum of One Hundred Thousand dollars ($100,000) for the sole purpose of WWAG
paying its Creditors (including Officers) monies owed as of March 31, 2015.




5.

Option To Purchase.

 

 

Tom Nix shall have an option, beginning on July 31, 2015, and ending on
September 30, 2015, to purchase WWAG's cable television system business for the
sum of Twenty Five Thousand Dollars ($25,000), payable directly to WWAG. The
parties hereto agree to waive the above Twenty Five Thousand Dollars ($25,000)
in return for Tom Nix personally covering any and all burn rate (negative
shortfall) resulting from the cable television operation from the Closing to the
time of exercising the above option. If exercised, all parties hereto waive any
and all claims that such cable television was to be included in WWAG's assets at
time of Closing, or thereafter.  




In all other respects, the Agreements are ratified and affirmed and are binding
upon all parties hereto.





1
















IN WITNESS HEREOF, this Third Amendment to Securities Purchase Agreement and
Agreement and Plan of Stock Exchange is executed on the date above first
written.




ALLCOM

WWA GROUP, INC.




/s/ Thomas
Skala                                                                                     /s/
Thomas A. Nix


By: Thomas Skala, President



By: Thomas A Nix, President

 

      



   

      

  




GENIE GATEWAY

Thomas A Nix




/s/ Thomas
Skala                                                                                 
/s/ Thomas A. Nix

By: Randall Skala, President



           By: Thomas A Nix, individually

       

        

                                        




Stephen Spencer










By: /s/Stephen Spencer

Stephen Spencer, individually





2





